                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


ABRAHAM FREDRICK BROWN,

                      Petitioner,

vs.                                             Case No. 3:18-cv-1211-J-25JBT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                      Respondents.


                                        ORDER

                                I.     INTRODUCTION

       Through a Petition for Writ of Habeas Corpus (Petition) (Doc.

1) pursuant to 28 U.S.C. § 2254, Abraham Fredrick Brown, an inmate

of the Florida penal system, challenges his state court (Duval

County) conviction for burglary (occupied dwelling), violation of

injunction for protection against domestic violence, interference

with       custody,   and   shooting    or   throwing   deadly     missile, 1 and

criminal mischief.          Petition at 1.       Respondents filed an Answer

in    Response    to    Order   to   Show    Cause    (Response)    (Doc.   12). 2


1 Petitioner was not tried on the shooting or throwing deadly
missile count.

       The Court hereinafter refers to the exhibits in the Appendix
       2

(Doc. 12) as "Ex." Where provided, the page numbers referenced
in this opinion are the Bates stamp numbers at the bottom of each
page of the exhibit. Otherwise, the page number on the document
Petitioner filed a notice that he did not intend to file a reply

(Doc. 15) but would rely on the Petition.

                         II.   EVIDENTIARY HEARING

      Petitioner raises one ground in the Petition and seeks an

evidentiary hearing.       Petition at 5, 8-9.         It is Petitioner’s

burden to establish a need for an evidentiary hearing.               See Chavez

v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011)

(opining a petitioner bears the burden of establishing the need

for   an   evidentiary    hearing     with   more   than    speculative    and

inconcrete claims of need), cert. denied, 565 U.S. 1120 (2012).

The Court finds no need for an evidentiary hearing as the pertinent

facts are fully developed in this record or the record otherwise

precludes habeas relief.          As such, the Court can "adequately

assess     [Petitioner's]       claim[s]     without       further     factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003), cert. denied, 541 U.S. 1034 (2004).           Therefore, Petitioner

is not entitled to an evidentiary hearing.           Schriro v. Landrigan,

550 U.S. 465, 474 (2007).

                               III.   THE CLAIM

      One ground is raised in the Petition.            Petitioner contends

he has been denied due process of law pursuant to the Fourth,



will be referenced.

                                       2
Fifth, and Fourteenth Amendments because he was sentenced as a

habitual felony offender although the state lacked the proper prior

offenses to satisfy the requirements for a habitual offender

sentence.    Petition at 5-9.

                        IV.    STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus.

See 28 U.S.C. ' 2254.       This statute "imposes important limitations

on the power of federal courts to overturn the judgments of state

courts in criminal cases."        Shoop v. Hill, 139 S. Ct. 504, 506

(2019) (per curiam).    The AEDPA statute:         "respects the authority

and ability of state courts and their dedication to the protection

of constitutional rights."       Id.       Therefore, "[u]nder AEDPA, error

is not enough; even clear error is not enough."           Meders v. Warden,

Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir. 2019) (citing

Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017) (per curiam)),

cert. denied, No. 19-5438, 2019 WL 5150550 (U.S. Oct. 15, 2019).

      Applying the statute as amended by AEDPA, federal courts may

not grant habeas relief unless one of the claims: "(1)'was contrary

to,   or    involved   an     unreasonable       application   of,   clearly

established Federal law, as determined by the Supreme Court of the

United States,' or (2) 'was based on an unreasonable determination

of the facts in light of the evidence presented in the State court

                                       3
proceeding.' 28 U.S.C. ' 2254(d)."            Nance v. Warden, Ga. Diagnostic

Prison, 922 F.3d 1298, 1300-1301 (11th Cir. 2019).

       Thus, in order to obtain habeas relief, the state court

decision     must     unquestionably         conflict    with      Supreme      Court

precedent.    Harrington v. Richter, 562 U.S. 86, 102 (2011).                      If

some    fair-minded    jurists    could      agree   with   the    lower     court's

decision, habeas relief must be denied.              Meders, 911 F.3d at 1351.

As noted in Richter, unless the petitioner shows the state court's

ruling was so lacking in justification that there was error well

understood and comprehended in existing law beyond any possibility

for fair-minded disagreement, there is no entitlement to habeas

relief.    Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

       In undertaking its review, this Court is not obliged "to

flyspeck the state court order or grade it."                Meders, 911 F.3d at

1349.     Indeed, specificity and thoroughness of the state court

decision is not required; even if the state court fails to provide

rationale    or     reasoning,     AEDPA     deference      is    due    "absent    a

conspicuous misapplication of Supreme Court precedent."                        Id. at

1350 (citation and quotation marks omitted).

       Of importance, a state court's finding of fact, whether a

state trial court or appellate court, is entitled to a presumption

of correctness under 28 U.S.C. ' 2254(e)(1).             But, this presumption

of   correctness     applies     only   to    findings   of      fact,   not    mixed

                                        4
determinations of law and fact.                Brannan v. GDCP Warden, 541 F.

App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing the

distinction between a pure question of fact from a mixed question

of law and fact), cert. denied, 573 U.S. 906 (2014).

     Where    there    has    been   one       reasoned     state    court    judgment

rejecting    a    federal    claim   followed          by   an    unexplained      order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                            Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

     Once a claim is adjudicated in state court and a prisoner

seeks relief in the federal court system, AEDPA's formidable

barrier to habeas relief comes into play, and it is very difficult

for a petitioner to prevail under this stringent standard.                            As

such, state-court judgments will not easily be set aside once the

Court   employs       this    highly       deferential           standard     that    is

intentionally difficult to meet.                See Richter, 562 U.S. at 102.

Although AEDPA does not impose a complete bar to issuing a writ,

it severely limits those occasions to those "where there is no

possibility      fairminded    jurists         could   disagree     that     the   state

court's decision conflicts" with Supreme Court precedent.                      Id.    In


                                           5
sum, application of the standard set forth in 28 U.S.C. ' 2254(d)

ensures that habeas corpus is a guard against extreme malfunctions

in the state criminal justice systems, and not a mechanism for

ordinary error correction.     Richter, 562 U.S. at 102-103 (citation

and quotation marks omitted).

            V.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

     In ground one of the Petition, Petitioner claims he has been

denied due process of law pursuant to the Fourth,3 Fifth, and

Fourteenth Amendments because he was sentenced as a habitual felony

offender (HFO) although the state lacked the proper prior offenses

to satisfy the requirements for the imposition of a habitual

offender sentence.   Petition at 5-9.   Respondents state Petitioner

exhausted his state court remedies by raising his due process claim

in his motion to correct sentencing error and his Rule 3.850

motion.   Response at 15.    A brief procedural history will be given

to provide context for the claim raised in ground one.



3 Petitioner did not raise a Fourth Amendment claim, nor did he
exhaust a Fourth Amendment claim in the state court proceedings.
Although Petitioner references the Fourth Amendment in the
Petition, he provides no argument supporting a Fourth Amendment
claim. He does contend the alleged sentencing violation rises to
the level of fundamental error and constituted a manifest
injustice, and claims “now that the continual denial of
Petitioner’s sole ground clearly violated Petitioner’s Federal
constitutional rights to Due Process.” Petition at 5. Therefore,
the Court construes ground one as a due process claim raised
pursuant to the Fifth and Fourteenth Amendments. Thus, the Fourth
Amendment claim is due to be denied.

                                   6
     The    record    shows    Petitioner   filed    a     Motion    to    Correct

Sentencing Error.         Ex. O.   He complained he was not informed of

the state’s intention to rely on convictions from St. John’s County

to seek the HFO designation until July 22, 2013.                Id. at 4.         He

was re-sentenced on August 29, 2013.         Ex. N at 229-85.          He argued

the state’s intent to seek HFO sanctions should have been alleged

in the information.           Ex. O at 4.     In support, he referenced

Apprendi v. New Jersey, 530 U.S. 466, 475 (2000) and the Due

Process Clause of the Fifth Amendment.               Id.     The trial court

denied the motion.        Id. at 17-23.

     On    appeal    of    re-sentencing,   Petitioner       raised       the   same

contention, citing Apprendi and due process implications, and

arguing the trial court erred in imposing HFO sanctions based upon

new evidence admitted in violation of Petitioner’s due process

rights.    Ex. P at i.        The state responded.       Ex. Q.      The 1st DCA

affirmed per curiam.          Ex. R.    The mandate issued on March 13,

2015.   Id.

     In his Rule 3.850 motion, Petitioner claimed the trial court

erred in sentencing him as a habitual offender using a charge of

criminal mischief he pled to as a misdemeanor.                      Ex. S at 3.

Petitioner referenced due process implications and the fundamental

notions of fairness.        Id. at 4.   The trial court denied the motion

as successive but also addressed the merits of the claim.                   Id. at


                                        7
15-16.     The trial court noted Petitioner’s conviction and sentence

were previously affirmed by the 1st DCA.                   Id. at 15.    See Ex. R.

The court found: “the Defendant has not stated sufficient legal

grounds upon which relief can be granted, nor any points of law or

facts overlooked.      The sentenced [sic] imposed by this Court was

lawful, correct and remains appropriate as shown in the attached,

Exhibits ‘A’ through ‘L’.”            Ex. S at 16.           Petitioner appealed.

Id. at 128; Ex. T; Ex. U; Ex. V.               The 1st DCA affirmed per curiam.

Ex. W.    The 1st DCA denied rehearing, Ex. X, and the mandate issued

on September 11, 2018.           Ex. Y.

       Respondents assert Petitioner cannot establish that the trial

court’s decision denying this claim for relief was contrary to or

in violation of federal constitutional law as both convictions

were     qualifying   felonies      that       met   the   criteria     to   classify

Petitioner as a HFO.        Response at 21.          The record demonstrates the

trial    court   relied     on   certified       copies    of   official     records.

Moncus v. State, 69 So. 3d 341, 343 (Fla. 4th DCA 2011) (certified

copies     and   official    court    records        required    for    enhancement

purposes); Slade v. State, 898 So. 2d 120 (Fla. 4th DCA 2005) (per

curiam) (affirming reliance on record evidence of certified copies

of convictions and court files to support finding of habitual

offender status).




                                           8
     At    re-sentencing,     the   state   called   Sheila    Battell,   the

supervisor in the felony division of the St. Johns County Clerk of

Court.     Ex. N at 231-32.    She testified the documents in Composite

Exhibit One concerning case no. CF01-2472, an April 17, 2003

judgment    and   sentence    for   criminal   mischief   (a   third   degree

felony), and case no. CF-94-106, an October 21, 1994 judgment and

sentence for aggravated assault (a third degree felony), were

certified by the Clerk as true and accurate copies of the records

maintained by the Clerk of Court.              Id. at 232-35.      Although

Petitioner testified he thought, in case no. CF01-2472, he had

pled to a misdemeanor and “took probation on it,” id. at 246, the

record shows it was a third degree felony, and he was originally

placed on twenty-four months of probation for the third degree

felony of criminal mischief with restitution set in the amount of

$2937.01.     Id. at 48-55.     Eventually, on April 17, 2003, he was

sentenced to 364 days in county jail with credit for 94 days

served.     Id. at 48.

     The trial court found the two convictions were qualifying

felonies, that they occurred on separate dates,4 that one or both

of the convictions or release therefrom was within five years of

the offense for which Mr. Brown is being sentenced, that he has



4 The court entered the Judgment and Sentence for CF94-106 on
October 21, 1994. Ex. N at 78-84.

                                       9
not received a pardon for either offense and that neither offense

has been set aside in any post-conviction proceeding and none of

the felonies constitute a violation of a drug possession statute.

Id. at 256.      The state court’s decision rejecting Petitioner’s

claim is supported by the record and the law.

     To the extent Petitioner is claiming he did not get fair

notice, the record shows otherwise.       The state filed an Amended

Notice of Intent to Classify Defendant as a Habitual Felony

Offender on July 22, 2013.      Ex. N at 30-31.      The re-sentencing

hearing took place over a month later, on August 29, 2013.            Id.

at 229.   The state advised the court Petitioner was aware of this

prior   felony   criminal   mischief   conviction,   as   it   had   been

referenced in his first trial as Williams Rule evidence, and in

three prior sentencing proceedings, the offense was listed in the

Pre-sentence Investigation report as a felony, scored on the

scoresheet as a felony, and is in fact a prior felony conviction.5

Id. at 259-60.

     The federal habeas corpus court will be bound by the Florida

court’s interpretation of its own laws unless that interpretation

breaches a federal constitutional mandate.      McCoy v. Newsome, 953

F.2d 1252, 1264 (11th Cir. 1992) (per curiam), cert. denied, 504



5 The August 29, 2013 scoresheet references a prior third degree
felony for criminal mischief. Ex. R at 124.

                                  10
U.S. 944 (1992).     “Cases in [the United States Supreme Court] have

long   proceeded    on   the    premise   that   the    Due   Process   Clause

guarantees the fundamental elements of fairness in a criminal

trial.”    Spencer v. State of Tex., 385 U.S. 554, 563-64 (1967).

The Fifth Amendment provides: “[no person shall . . . be deprived

of life, liberty, or property, without due process of law[.]” U.S.

Const. amend. V.         The Fourteenth Amendment provides any state

shall not deprive any person of life, liberty, or property, without

due process of law.      U.S. Const. amend. 14.        The Fifth Amendment’s

due process protection applies to the states by virtue of the

Fourteenth Amendment.       U.S. Const. amends. 5, 14.

       To the extent Fifth and Fourteenth Amendment claims were

raised and addressed, the adjudication of the state court resulted

in a decision that involved a reasonable application of clearly

established federal law, as determined by the United States Supreme

Court.    Therefore, Petitioner is not entitled to relief on this

ground because the state court’s decision was not contrary to

clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based

on an unreasonable determination of the facts based on the evidence

presented in the state court proceedings.              Therefore, ground one

is due to be denied.       The Court concludes AEDPA deference is due

and    Petitioner   is    not   entitled    to   federal      habeas    relief.


                                     11
Alternatively, the record demonstrates Petitioner received all the

process to which he was entitled in the state court sentencing

proceeding and Petitioner is not entitled to habeas relief.

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     1.   The Petition for Writ of Habeas Corpus (Doc. 1) is

DENIED.

     2.   This action is DISMISSED WITH PREJUDICE.

     3.   The Clerk shall enter judgment accordingly and close

this case.

     4.   If Petitioner appeals the denial of his Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

appealability.   6   Because   this    Court   has   determined   that   a

certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on




     6 This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. ' 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                  12
appeal   as   a   pauper   that   may   be   filed   in   this   case.   Such

termination shall serve as a denial of the motion.

    DONE AND ORDERED at Jacksonville, Florida, this 13th day of

November, 2019.




sa 11/8
c:
Abraham Fredrick Brown
Counsel of Record




                                        13
